tcmemo_2012_188 united_states tax_court robert e clayton and mai nguyen petitioners v commissioner of internal revenue respondent docket no filed date robert e clayton and mai nguyen pro sese neal o abreu kimberly a kazda and jeremy l mcpherson for respondent memorandum opinion halpern judge respondent determined a deficiency of dollar_figure in petitioners' joint federal_income_tax for the issues for decision are whether petitioners received and failed to report interest_income of dollar_figure from countrywide home loans taxable dividends of dollar_figure from franklin templeton investor services social_security_benefits of dollar_figure and pension income of dollar_figure from california public employees' retirement_system calpers unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure background certain facts have been deemed stipulated pursuant to rule f the deemed stipulations with accompanying exhibits are incorporated herein by this reference we need find no facts in addition to the facts deemed stipulated among the facts deemed stipulated are the following at the time of the filing of the petition in this case petitioner sec_2 resided in sacramento california 1respondent has moved to dismiss for lack of prosecution with respect to petitioner mai nguyen she has responded ambiguously to our order for her to respond to respondent's motion we shall deny respondent's motion and consider her as participating in this case through her husband 2although the deemed stipulation speaks only of petitioner residing in sacramento california we assume on the basis of the address in the petition signed by both petitioners that both resided in california petitioners made a joint federal_income_tax return on form_1040 u s individual_income_tax_return for their taxable calendar_year they failed to report interest of dollar_figure they received from countrywide home loans they failed to report social_security income of dollar_figure they received of which dollar_figure is taxable they failed to report taxable dividends of dollar_figure they received from franklin templeton investor services they failed to report retirement income of dollar_figure they received from calpers discussion sec_61 provides that gross_income includes among other things compensation_for services interest and dividends sec_86 requires the inclusion in gross_income of up to of social_security_benefits received those provisions would seem to cover the items that petitioners received and failed to report petitioners do not deny the receipt of those items rather they allege that the items are not taxable to them they claim that they are exempt from tax on their income pursuant to sec_501 providing an exemption from tax for religious and apostolic organizations petitioners have failed to present evidence that they are entitled to tax-exempt status or that they meet the requirements for exemption under sec_501 in the petition petitioners claim that respondent denied petitioner's claim of innocent spouse see sec_6015 relief from joint_and_several_liability on joint_return we assume petitioners were referring to petitioner mai nguyen although they do not say they aver no facts in support of the claim nor have they identified any evidence supporting it petitioners also failed to address that claim on brief therefore we conclude that petitioners have abandoned that claim and we do not further address it see 22_tc_1146 holding against the taxpayer with respect to an issue because among other things the taxpayer did not press the issue on brief aff'd per curiam 230_f2d_603 2d cir 22_tc_593 petitioners in their brief do not argue anything about the issue and although they do not expressly abandon the issue we presume they no longer press it conclusion we see no error in respondent's determination_of_a_deficiency of dollar_figure in petitioners' joint federal_income_tax for for that reason an appropriate order and decision will be entered for respondent
